WHATLEY, Judge.
The Mother appeals the order terminating her rights to her daughter, D.H., based on section 39.806(l)(c), Florida Statutes (2008) (continuing involvement of parent threatens child irrespective of provision of services). The Department of Children and Family Services and the Guardian ad Litem concede that termination on this ground was not supported by clear and convincing evidence. Our review of the evidence presented at the termination hearing leads us to concur.
Accordingly, we reverse and remand for further proceedings.
CRENSHAW and MORRIS, JJ., Concur.